DETAILED ACTION
Response to Arguments
Applicants amendments to the specification and the claims have overcome the objections and 112 rejections lodged in the previous office action.  
Regarding the Double Patenting rejections, Applicant argues that in view of the amendments, no claims of US Pat 10830056, disclose “wherein said at least one channel comprises a plurality of flow paths that, when viewed from a direction perpendicular to the radial direction and the chord direction, extend in the chord direction parallel to each other”.  However, although not identical, it appears claims 1, 2, 7, and 10 are not patentably distinct from the combination of claims 1, 6, and 10 of US Patent 108300056.  Therein, the rejection is maintained.
Regarding the 102 rejections in view of Zaccardi, in view of the amendments it appears Zaccardi does in fact still teach the claimed invention with a slightly different interpretation of Zaccardi.  See the new rejection below for details.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10; 12-13, 15; and/or 16-17 and 19 of U.S. Patent No. 10830056. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims in the instant application are included in the claims of the reference patent.
Regarding Claims 1, 2, 7 and 10, claims 1-3, 6, 10; 12-13, 15; and/or 16-17 and 19 of U.S. Patent No. 10830056 recites all of the limitations of claims 1, 2, 7 and 10 of the instant application.  
It is apparent that the more specific reference application claims 1-3, 6, 10; 12-13, 15; and/or 16-17 and 19 encompasses application claims 1, 2, 7 and 10. Following the rationale in In re Goodman cited above, where the applicant has once been granted a patent containing a claim for a specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since application claims 1, 2, 7 and 10 are anticipated by reference patent claims 1-3, 6, 10; 12-13, 15; and/or 16-17 and 19 and since anticipation is the epitome of obviousness, then application claims 1, 2, 7 and 10 are obvious over reference patent claims 1-3, 6, 10; 12-13, 15; and/or 16-17 and 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10-11, and 13-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zaccardi et al. (US 11125091), hereinafter: “Zaccardi”.
In Reference to Claim 1
Zaccardi teaches:
A heat exchanger(24) comprising:
an airfoil(32) configured to be positioned in a coolant stream(18; fan bypass air), said airfoil defining a radial direction(25) and a chord direction(60) comprising:
a pressure sidewall(70); and
a suction sidewall(78) coupled to said pressure sidewall, said suction sidewall and said pressure sidewall define a leading edge(64) and a trailing edge(62) opposite said leading edge, said leading edge defines an impingement zone(76) wherein the coolant stream is configured to impinge said airfoil(fan bypass air impinges 76 during operation of the fan 15); and
at least one channel(50a,50b,50c, 54) defined within said airfoil between said pressure sidewall and said suction sidewall(clearly shown in Fig 3, 3a, 4 and 10), 
wherein said at least one channel at least partially defined within the impingement zone proximate said leading edge(50b is at least partially defined within the impingement zone 76 as shown in Fig 2, 3, 3a), and 
wherein said at least one channel comprises a plurality of flow paths(86) that, when viewed from a direction perpendicular to the radial direction and the chord direction, extend in the chord direction parallel to each other(flow paths 86 extend parallel to one another; Col 8, ll. 36-64; and when viewed from a direction perpendicular, such as the view of Fig 2 and 10, to both the radial direction 25 and the chordal direction 60, at least a portion, namely the apex of 86, also extends in the chord direction).
In Reference to Claim 2
Zaccardi teaches:
The heat exchanger in accordance with Claim 1(see rejection of claim 1 above), wherein said at least one channel is configured to receive a fluid stream(lubricant; Col 6, ll. 22-44) such that heat is removed from the fluid stream at least in part through the coolant stream impinging on said leading edge(the lubricant is cooled by secondary air flow passing through 18; Col 5, ll. 30-40).

In Reference to Claim 3
Zaccardi teaches:
The heat exchanger in accordance with Claim 1(see rejection of claim 1 above), wherein said suction sidewall and said pressure sidewall further define a root portion(34) and a tip portion(36) opposite said root portion(Fig 2), said at least one channel comprises:
an inlet section(50a) extending from said root portion to adjacent said tip portion proximate said leading edge(Col 6, ll. 60-65); and
an outlet section(50b) extending from adjacent said tip portion to said root potion(Col 6, ll. 60-65) such that said at least one channel is substantially U-shaped(Fig 2; Col 6, ll. 55-65).
In Reference to Claim 4
Zaccardi teaches:
The heat exchanger in accordance with Claim 3(see rejection of claim 1 above), wherein said at least one channel is adjacent said pressure sidewall(Fig 3; both channels 50a,50b are adjacent 70).
In Reference to Claim 7
Zaccardi teaches:
An outlet guide vane(24) comprising:
an airfoil(32) configured to be positioned in a coolant stream(18; fan bypass air), said airfoil defining a radial direction(25) and a chord direction(60) and comprising:
a pressure sidewall(70); and
a suction sidewall(78) coupled to said pressure sidewall, said suction sidewall and said pressure sidewall define a leading edge(64) and a trailing edge(62) opposite said leading edge, said leading edge defines an impingement zone(76) wherein the coolant stream is configured to impinge said airfoil(fan bypass air impinges 76 during operation of the fan 15); and
a heat exchanger(24 is a heat exchanger) comprising at least one channel(50a,50b,50c) defined within said airfoil between said pressure sidewall and said suction sidewall(clearly shown in Fig 3, 3a, 4 and 10), said at least one channel at least partially defined within the impingement zone proximate said leading edge(50b is at least partially defined within the impingement zone 76 as shown in Fig 2, 3, 3a),
wherein said at least one channel comprises a plurality of flow paths(86) that, when viewed from a direction perpendicular to the radial direction and the chord direction, extend in the chord direction parallel to each other(flow paths 86 extend parallel to one another; Col 8, ll. 36-64; and when viewed from a direction perpendicular, such as the view of Fig 2 and 10, to both the radial direction 25 and the chordal direction 60, at least a portion, namely the apex of 86, also extends in the chord direction).
In Reference to Claim 8
Zaccardi teaches:
The outlet guide vane in accordance with Claim 7(see rejection of claim 7 above), wherein said suction sidewall and said pressure sidewall further define a root portion(34) and a tip portion(36) opposite said root portion(Fig 2), said at least one channel comprises:
an inlet section(50a) extending from said root portion to adjacent said tip portion proximate said leading edge(Col 6, ll. 60-65); and
an outlet section(50b) extending from adjacent said tip portion to said root portion(Col 6, ll. 60-65) such that said at least one channel is substantially U-shaped(Fig 2; Col 6, ll. 55-65).
In Reference to Claim 10
Zaccardi teaches:
A turbofan engine(1; Fig 1) comprising:
a core engine(2, 4, 6, 8, 10, 12; Fig 1);
a bypass duct(18) at least partially extending about said core engine(Col 4, l. 62 – Col 5, l. 28); and
a plurality of circumferentially spaced outlet guide vanes(24) extending between said core engine and said bypass duct(Col 4, l. 62 – Col 5, l. 28), at least one outlet guide vane of said plurality of outlet guide vanes comprising:
an airfoil(32) configured to be positioned in a coolant stream(18; fan bypass air), said airfoil defining a radial direction(25) and a chord direction(60) and comprising:
a pressure sidewall(70); and
a suction sidewall(78) coupled to said pressure sidewall, said suction sidewall and said pressure sidewall define a leading edge(64) and a trailing edge(62) opposite said leading edge, said leading edge defines an impingement zone(76) wherein the coolant stream is configured to impinge said airfoil(fan bypass air impinges 76 during operation of the fan 15); and
a heat exchanger(24 is a heat exchanger) comprising at least one channel(50a,50b,50c) defined within said airfoil between said pressure sidewall and said suction sidewall(clearly shown in Fig 3, 3a, 4 and 10), said at least one channel at least partially defined within the impingement zone proximate said leading edge(50b is at least partially defined within the impingement zone 76 as shown in Fig 2, 3, 3a), and
wherein said at least one channel comprises a plurality of flow paths(86) that, when viewed from a direction perpendicular to the radial direction and the chord direction, extend in the chord direction parallel to each other(flow paths 86 extend parallel to one another; Col 8, ll. 36-64; and when viewed from a direction perpendicular, such as the view of Fig 2 and 10, to both the radial direction 25 and the chordal direction 60, at least a portion, namely the apex of 86, also extends in the chord direction).
In Reference to Claim 11
Zaccardi teaches:
The turbofan engine in accordance with Claim 10(see rejection of claim 10 above), wherein said suction sidewall and said pressure sidewall further define a root portion(34) and a tip portion(36) opposite said root portion(Fig 2), said at least one channel comprises:
an inlet section(50a) extending from said root portion to adjacent said tip portion proximate said leading edge(Col 6, ll. 60-65); and
an outlet section(50b) extending from adjacent said tip portion to said root portion(Col 6, ll. 60-65) such that said at least one channel is substantially U-shaped(Fig 2; Col 6, ll. 55-65).
In Reference to Claims 13-15
Zaccardi teaches:
The heat exchanger,  outlet guide vane and turbofan engine in accordance with Claims 1, 7 and 10(see rejection of claims 1, 7 and 10 above), wherein, when viewed from the radial direction, the at least one channel comprises a bend(54) proximate the leading edge(bend 54 is proximate the leading edge no matter what view is taken of the airfoil).
In Reference to Claims 16-18
Zaccardi teaches:
The heat exchanger,  outlet guide vane and turbofan engine in accordance with Claims 1, 7 and 10(see rejection of claims 1, 7 and 10 above), wherein the suction sidewall and the pressure sidewall further define a root portion(proximate 34), wherein the at least one channel comprises:
an inlet section(50a) extending from the root portion in the radial direction(Col 6, ll. 60-65; Fig 2,10), and
an outlet section(50b) extending from the root portion in the radial direction(Col 6, ll. 60-65; Fig 2,10), and
wherein, when viewed from the radial direction, each of the plurality of flow paths extends from the inlet section to a bend(54), and from the bend to the outlet section(each flow path extends from the inlet section 50a to a bend 54, from the bend 54 to the outlet section 50b, no matter what view is taken of the airfoil).


In Reference to Claims 19-21
Zaccardi teaches:
The heat exchanger,  outlet guide vane and turbofan engine in accordance with Claims 1, 7 and 10(see rejection of claims 1, 7 and 10 above), wherein, when viewed from perpendicular to the radial direction and the chord direction, each of the plurality of flow paths extend in the chord direction from an outlet section of the at least one channel to a position proximate the leading edge(each flow path 86 extends, when viewed from a direction perpendicular, such as the view of Fig 2 and 10, from an outlet section of 50a in the chord direction 60 to a position proximate the leading edge).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745